Citation Nr: 0604262	
Decision Date: 02/14/06    Archive Date: 02/22/06	

DOCKET NO.  03-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1946 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
Board) on appeal from an August 2002 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to a 
compensable disability evaluation for the veteran's pulmonary 
sarcoidosis.  

For good cause shown, the representative's motion for 
advancement on the Board's docket has been granted.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the 
appeal.   

2.  The veteran has bronchogenic carcinoma that is more 
likely than not related to his history of smoking.

3.  Symptomatology attributable to the pulmonary sarcoidosis 
is not shown to be productive of pulmonary involvement 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
pulmonary sarcoidosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.97, Diagnostic Codes 6600, 6846 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The Board has carefully considered the provisions of the VCAA 
and its implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

With this in mind, the Board notes that in a March 2005 
communication, the veteran was sent a letter by the Appeals 
Management Center of VA telling him that he should submit any 
evidence showing that his service-connected sarcoidosis had 
increased in severity.  He was specifically told that if he 
had "any evidence that has not previously been considered in 
your possession that pertains to your claim, please send it 
to us."  He was informed what the evidence at issue had to 
show to establish entitlement to the benefit sought.  

In view of the foregoing, the Board finds that the veteran 
received appropriate notice.  

With regard to the duty to assist, in general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, VA medical records, and reports of 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  The case was 
specifically remanded by the Board in early 2005 in order 
that the veteran might be accorded an examination with an 
opinion as to whether his nonservice connected respiratory 
pathology could be dissociated from the service-connected 
pulmonary sarcoidosis.  This examination was accomplished in 
September 2005 and the report of the examination has been 
associated with the claims file and reviewed by the 
undersigned.  

In view of the foregoing, the Board assures the veteran that 
it has carefully considered the provisions of the VCAA, and 
finds that the development of the claim has been consistent 
with the provisions of the VCAA.  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In the instant case, the veteran has been awarded service 
connection for pulmonary sarcoidosis.  This disability has 
been assigned a zero percent (noncompensable) evaluation 
under Diagnostic Code 6846.  The veteran seeks a disability 
evaluation in excess of zero percent for his service-
connected pulmonary sarcoidosis.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6846, a 
noncompensable rating is provided for sarcoidosis manifested 
by chronic hilar adenopathy with stable lung infiltrates 
without symptoms or physiologic impairment.  

The next higher evaluation of 30 percent requires pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids. 

Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control warrants a 
60 percent evaluation.  

Cor pulmonale or cardiac involvement with congestive heart 
failure or progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment, requires a 
100 percent evaluation.  

The note that follows that code shows that active disease or 
residuals of sarcoidosis may also be rated as chronic 
bronchitis under the provisions of Diagnostic Code 6600 and 
extra-pulmonary involvement under the specific body system 
involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Therefore, since sarcoidosis may be rated as chronic 
bronchitis, Diagnostic Code 6600 is also relevant to the 
rating of the veteran's disability.

Diagnostic Code 6600 provides as follows:  A 100 percent 
disability rating is warranted for chronic bronchitis for 
forced expiratory volume in one second of (Fev-1) less than 
40 percent of predicted value, or; the ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEB-1/FVC less than 40 percent, or; diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) less than 40 percent predicted or; maximum 
exercise capacity less than 15 ml/kg/minutes oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure) or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

Sixty percent... FEV-1 of 40 to 55 percent predicted or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 
55 percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  

Thirty percent... FEV-1 of 56 to 70 percent predicted or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted.

Ten percent... FEV-1 of 71 to 80 percent predicted or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted.

See 38 C.F.R. § 4.97, Diagnostic Code 6600.

Under 38 C.F.R. § 4.31, it is provided that where the Rating 
Schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

A noncompensable rating for the veteran's pulmonary 
sarcoidosis has been in effect since April 1953.  The 
evidence shows sarcoidosis of the lungs was in complete 
remission at the time the veteran developed cancer in the 
mid-1990's.  

Of record is a January 2003 communication from the head of 
the department of Pulmonary and Critical Care Medicine at the 
Cleveland Clinic.  The physician stated the veteran had a 
"longstanding" history of sarcoidosis and "severe" lung 
impairment.  The physician stated that sarcoidosis was 
currently at the fibrotic stage and was not responsive to 
therapy.  He noted the veteran had also been treated for 
bronchogenic carcinoma.  

Additional medical evidence includes a report of a VA 
examination of the veteran in November 2003.  The examiner 
opined it was "more likely than not" that the veteran's 
cancer and his subsequent decline in pulmonary functioning 
were related to treatment for the cancer or related to his 
past history of heavy smoking.  The examiner added it was 
"clear" that the veteran's pulmonary function testing showed 
very severe obstructive physiology with increased lung 
volumes and preserved diffusion capacity.  The examiner added 
it was "more likely than not" that the abnormalities were 
directly related to the veteran's smoking history.

In an addendum signed by a VA endocrinologist a few days 
later in November 2003, a similar opinion was expressed.  The 
endocrinologist indicated it was "not as likely as not" that 
the lung cancer, diagnosed 40 years after treatment for 
tuberculosis and 48 years after separation from service, was 
related to any remote abnormal chest X-ray finding.  The 
endocrinologist also believed it was as likely as not that 
the veteran's lung cancer was secondary to his years of 
smoking.

Following a remand by the Board, the veteran was seen and 
examined by a VA physician in September 2005.  The entire 
claims folder was reviewed.  A review of the history revealed 
the veteran underwent cardiac bypass grafting in 1990.  At 
that time he stopped smoking.  At that time he was also told 
he had emphysema.  In 1995 he was found to have a lesion of 
the left lung.  This was biopsied and revealed the presence 
of squamous cell cancer.  The veteran believed that the 
cancer had developed from his sarcoidosis.  The examiner 
opined that the veteran had sarcoidosis or tuberculosis in 
service.  It was conceivable that squamous cell carcinoma 
might have developed from a chronic scar.  The examiner added 
"however, it is more likely than not that the cancer and 
subsequent decline in pulmonary functioning related to 
chemo/XRT are related to his [the veteran] past heavy smoking 
history.  It is clear that the vet's pulmonary function show 
very severe obstructive physiology with increased lung 
volumes and preserved diffusion capacity.  It is more likely 
than not that these abnormalities are directly related to the 
vet's smoking history."  

After review of the foregoing, the Board is of the opinion 
that the veteran is not entitled to a compensable evaluation 
for his pulmonary sarcoidosis.  There is no showing that the 
sarcoidosis was symptomatic at the time that the veteran was 
found to have lung cancer.  The treatment he has received for 
his various medical problems with the lungs over the years 
have not revealed treatment specifically for sarcoidosis, 
including treatment of corticosteroids.  A VA physician who 
reviewed the entire claims folder in September 2005 opined 
that the veteran's squamous cell carcinoma and the subsequent 
decline with the veteran's pulmonary functioning was more 
likely than not related to the veteran's history of heavy 
smoking and not to his service-connected pulmonary 
sarcoidosis.  Accordingly, with the veteran's current 
respiratory symptomatology being associated with a 
nonservice-connected disability, these symptoms are not for 
consideration in evaluating the severity of the service-
connected pulmonary sarcoidosis.  With there being no showing 
of any respiratory symptomatology occasioned by the veteran's 
sarcoidosis, a compensable disability rating is not in order.  


ORDER

A compensable disability rating for the veteran's pulmonary 
sarcoidosis is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


